Citation Nr: 0737932	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  00-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for a low back strain with intervertebral disc syndrome 
(IVDS) of the lumbar spine.    

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1976 to 
November 1976 and from November 1978 to June 1980. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 1998 and October 2002 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board issued a May 2001 decision denying the veteran's 
lumbar spine claim.  Pursuant to a March 2002 Order and Joint 
Motion, the Court vacated the Board's decision as to the 
lumbar spine issue on appeal and remanded this claim to the 
Board to provide adequate reasons and bases as to why a 
referral for extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b) was not warranted in this case.    

The Board remanded this case in November 2002, March 2006, 
and March 2007 for further development.  

Having determined that a referral for extra-schedular 
evaluation is necessary pursuant to 38 C.F.R. § 4.16(b) and 
38 C.F.R. § 3.321(b), as discussed below, the Board is 
remanding the TDIU issue for consideration of an extra-
schedular evaluation by the Under Secretary for Benefits or 
Director of Compensation and Pension Service.  The remand to 
the RO will be via the Appeals Management Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  Under the criteria in existence prior to September 2002, 
the veteran's IVDS disability does not exhibit persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
which would warrant a higher evaluation.  There is also no 
evidence or allegation of vertebra fracture or ankylosis. 

2.  Under the criteria in existence after September 2002 and 
2003, the veteran's lumbar spine disability does not cause 
unfavorable ankylosis of the entire thoracolumbar spine or 
any ankylosis at all.  Although there is functional loss upon 
motion, the level of functional loss present does not entitle 
the veteran to a higher rating.  While IVDS is shown, 
incapacitating episodes having a duration of at least 6 weeks 
during the past 12 months is not shown.  

3.  The veteran's bilateral radiculopathy of the lower 
extremities is "mild" in degree.  


CONCLUSIONS OF LAW

1.   The criteria are not met for a disability rating higher 
than 40 percent for the veteran's service-connected low back 
strain and IVDS of the lumbar spine.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (in effect 
prior to September 23, 2002; 4.71a, Diagnostic Code 5243 (in 
effect as of September 26, 2003).   

2.  The criteria are met for separate initial disability 
ratings of 10 percent, but no higher, for radiculopathy of 
the right and left lower extremities associated with the 
veteran's service-connected IVDS.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty 
to notify was accomplished by way of VCAA letters from the RO 
to the veteran dated in June 2003, June 2005, and April 2006.  
Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 
38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his increased rating claim; (2) informing him 
about the information and evidence the VA would seek to 
provide; (3) informing him about the information and evidence 
he was expected to provide; and (4) requesting that 
he provide any evidence in his possession pertaining to his 
claim.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Furthermore, the April 2006 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).    

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ, i.e., RO decision that 
is the basis of this appeal was already decided and appealed 
prior to the enactment of the current section 5103(a) 
requirements in November 2000.  The Court acknowledged in 
Pelegrini II that where, as here, the § 5103(a) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to a content-complying notice and 
proper subsequent VA process.  Pelegrini II, 18 Vet. App. at 
120.  The Federal Circuit Court and Veterans Claims Court 
have since interpreted this to mean providing any necessary 
notice and going back and readjudicating the claim, such that 
the essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after initially providing VCAA notice in June 2003, 
June 2005, and April 2006, the RO went back and readjudicated 
the claim in the November 2006 and May 2007 SSOCs.  So after 
providing the required notice, the RO reconsidered the claim 
- to include addressing any additional evidence received in 
response to the notice.  So the timing defect in the notice 
has been rectified.  Therefore, absent any error in the 
timing or content of VCAA notice, a prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is not warranted here. 

As for the duty to assist, the RO has obtained the veteran's 
service records, VA outpatient and inpatient treatment 
records, and private medical records as identified and 
authorized by the veteran.  The Board is also satisfied as to 
compliance with its November 2002, March 2006, and March 2007 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Neither the veteran nor his representative has 
contended that any additional evidence remains outstanding.  
In sum, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  



Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The lumbar spine issue on appeal arises from a claim for an 
increased rating received in March 1998.  As a result, only 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  That is to say, the 
Board must consider whether there have been times when his 
disabilities have been more severe than at others.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, 
March 1997) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2007).    

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Analysis - Higher Rating for IVDS

Historically, during service, the veteran was diagnosed with 
a low back strain in April 1980.  After service, in time, the 
veteran developed IVDS (a degenerating and bulging disc), 
which has been associated in part with his service-connected 
disability, but also with nonservice-connected post-service 
injuries.  When it is not possible to separate the effects of 
the service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the veteran's favor, thus attributing such 
signs and symptoms to the service-connected disability, as is 
the case here.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (citing 61 Fed. Reg. 52,698 (1996)).   

During the course of the appeal, VA has evaluated the 
veteran's lumbar back disorder under multiple diagnostic 
codes.  Prior to the September 2003 amendments, his low back 
strain and IVDS of the lumbar spine was evaluated as  40-
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5295 (lumbosacral strain) and 5293 (IVDS).  Subsequently, 
after the September 2003 amendments, the 40-percent remained 
in effect under 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(lumbosacral strain) and 5243 (IVDS).  In any event, the 
veteran seeks a disability rating beyond 40 percent 
throughout the entire appeal period.      

During the course of this appeal, the applicable rating 
criteria for IVDS were amended effective September 23, 2002.  
67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Shortly 
thereafter, these changes were incorporated into subsequent 
changes to the rating criteria applicable to the remaining 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
which were effective September 26, 2003.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
after, but not prior to, September 23, 2002, and September 
26, 2003, respectively.      

The 2002 amendments allow for IVDS to be evaluated based on 
incapacitating episodes or based on chronic orthopedic and 
neurologic manifestations combined.  The 2003 amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.        

The RO addressed both sets of amendments during the course of 
the appeal, and also provided the veteran with notice of the 
amendments in the SSOCs.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The criteria for evaluating incapacitating episodes of IVDS 
under the September 2002 and September 2003 revisions are 
essentially the same, except that the diagnostic code for 
IVDS was changed from 5293 to 5243.  Thus, for the sake of 
clarity, the Board will only analyze IVDS under the 
regulations prior to September 2002 and after September 
2003.  

Prior to September 23, 2002, Diagnostic Code 5293, IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks and with intermittent 
relief, warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002).  

As of September 26, 2003, the amendments stipulate that the 
veteran's IVDS (preoperatively or postoperatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 
38 C.F.R. § 4.25.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:
 
A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

As of September 26, 2003, IVDS and lumbosacral strain can 
also be rated under the General Rating Formula for Diseases 
and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5243 (in effect after 
September 26, 2003).  

The Board now turns to analysis of the evidence of record.  
The Board finds no basis to award a disability rating 
greater than 40 percent for the veteran's lumbar spine 
disability under any version of the rating criteria.  
38 C.F.R. § 4.7.  

With respect to the criteria in existence before the 
September 2002 and September 2003 amendments, the veteran's 
lumbar spine disability could be rated under a variety of 
diagnostic codes that could entitle the veteran to a 
disability rating greater than 40 percent.  However, VA 
examinations conducted in May 1998, August 1999, July 2002, 
September 2004, and June 2006 show no evidence of vertebral 
fracture (Diagnostic Code 5285), complete ankylosis of the 
spine (Diagnostic Code 5286), or unfavorable ankylosis of the 
lumbar spine (Diagnostic Code 5289).  Therefore, these 
diagnostic codes will not be applied.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  

Although the above VA examinations and VA treatment records 
dated from 1994 to 2006 demonstrate clear evidence of 
limitation of motion of the lumbar spine (Diagnostic Code 
5292), sacro-iliac injury (Diagnostic Code 5294), and 
lumbosacral strain (Diagnostic Code 5295), the veteran is 
already in receipt of the maximum 40-percent rating available 
under these diagnostic codes.  When a disability is assigned 
the maximum rating for loss of range of motion, application 
of the factors for functional loss is not required.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  As such, the veteran 
may only receive a higher rating under a different diagnostic 
code or on an extra-schedular basis.  See Butts, supra. 

With regard to the previous criteria before September 2002 
for IVDS, the evidence does not support a rating higher than 
40 percent under Diagnostic Code 5293.  That is, although 
there is evidence of bilateral radiculopathy to the lower 
extremities due to his lumbar spine condition (see VA 
examinations dated in May 1998, August 1999, July 2002, and 
June 2006), there are no persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk (reflexes were diminished but 
not absent), or other neurological findings appropriate to 
the site of the diseased disc, with little intermittent 
relief, which would warrant a 60 percent evaluation under 
Diagnostic Code 5293.  No examiner found objective evidence 
of spasms, and the veteran's symptoms of radiculopathy, 
numbness, pain, and weakness were described as 
"intermittent" by the July 2002 VA examiner.  In fact, both 
the July 2002 and September 2004 VA examiners opined that 
there was no clear evidence of nerve root impingement or 
neuropathy.  Thus, the VA examinations of record generally 
provide evidence against a higher rating under the earlier 
pre-September 2002 criteria for Diagnostic Code 5293.      
                        
The Board now turns to the new rating criteria in effect 
after September 2002 and September 2003.  Under these 
regulations, the veteran's IVDS is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 

Under the September 2003 amendments, as to orthopedic 
manifestations of his IVDS under Diagnostic Code 5243, the 
evidence of record does not demonstrate a rating beyond 40 
percent.  Specifically, there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine warranting a 
higher 50 percent evaluation or unfavorable ankylosis of the 
entire spine warranting a higher 100 percent evaluation.  In 
fact, there is no mention of ankylosis at all in the 
evidence of record.  See VA examination reports of September 
2004 and June 2006, as well as VA treatment records from 
September 2003 onwards.  

With regard to functional loss, VA examiners noted that the 
veteran wears a back brace and uses a cane.  There was also 
some evidence that his activities of daily living to include 
bathing and dressing are limited by his lumbar spine 
disability (see report of June 2006 VA examiner).  The Board 
also concedes that his lumbar spine disability affects the 
veteran's ability to work as a truck driver as evidenced by 
the comments of the June 2006 VA examiner and the reports 
contained in his vocational rehabilitation folder.  VA 
examiners documented additional pain, fatigue, weakness, and 
loss of endurance due to the functional loss. Although his 
functional loss is significant, it is adequately represented 
in the current 40-percent rating assigned.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Indeed, of 
great significance is that the September 2004 VA examiner, 
after a thorough review of the evidence and a detailed 
physical examination of the veteran, opined that "the 
veteran is overstating his degree of back pain."  

Under both the September 2002 and 2003 amendments, as to 
incapacitating episodes under Diagnostic Code 5243, the VA 
examinations of record do not reflect incapacitating episodes 
having a total duration of at least at least 6 weeks during 
the past 12 months.  In fact, although VA examiners mention 
"flare-ups" of the veteran's lumbar spine disability, there 
is no evidence or allegation of bed rest prescribed by a 
physician to support the existence of any incapacitating 
episode.   

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent, under any applicable version of the rating criteria, 
for the veteran's lumbar spine disability.  38 C.F.R. § 4.3.  
This level of disability has remained constant throughout the 
entire appeal period.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).



Analysis - Higher Rating for Bilateral Lower Extremity 
Radiculopathy

The veteran also has bilateral lower extremity neuropathy and 
radiculopathy associated with his service-connected IVDS 
disorder.  See May 1998, August 1999, and June 2006 VA spine 
examinations.
  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a higher 40 percent 
rating; and severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy warrants a 60 percent rating.  
With complete paralysis of the sciatic nerve, which warrants 
an 80 percent rating, the foot dangles and drops, there is no 
active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the  end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

There is evidence suggestive of "mild" incomplete paralysis 
of the sciatic nerve warranting an additional 10 percent 
rating for each lower extremity.  
38 C.F.R. § 4.7.  Specifically, VA examination reports dated 
May 1998, August 1999, and June 2006 document radiculopathy, 
numbness, decreased sensation, diminished reflexes, and 
"occasional" weakness of the lower extremities associated 
with the veteran's service-connected low back disability.  
The June 2006 examiner noted a positive straight leg raise.  
The July 2002 VA examiner described the symptoms as mostly 
"intermittent."  VA treatment records dated from 1994 to 
2005 also document these symptoms.  Overall, the evidence of 
record is suggestive of  "mild" neuropathy.  Absent 
evidence of constant weakness, bowel or bladder impairment, 
muscle atrophy, or footdrop, a higher rating is not in order.  
It is also significant that July 2002 and September 2004 VA 
examiners questioned whether any nerve root impingement 
actually existed.  However, resolving any doubt in the 
veteran's favor, the preponderance of the evidence supports 
separate 10-percent disability ratings, but no higher, for 
right and left lower extremity radiculopathy.  
38 C.F.R. § 4.3.


ORDER


A disability rating higher than 40 percent for a low back 
strain with IVDS of the lumbar spine is denied.      

An initial disability rating of 10 percent for radiculopathy 
of the right lower extremity is granted, subject to the laws 
and regulations governing the payment of VA compensation.

An initial disability rating of 10 percent for radiculopathy 
of the left lower extremity is granted, subject to the laws 
and regulations governing the payment of VA compensation.




REMAND

Before addressing the merits of the veteran's TDIU claim, the 
Board finds that additional development of the evidence is 
required.

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more. Id. 
 
For the above purpose of one 60-percent disability, or one 
40-percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. Id.

The veteran has the following service-connected disabilities:  
lumbar spine IVDS, rated as 40-percent disabling; right lower 
extremity radiculopathy, rated as 10-percent disabling; and 
left lower extremity radiculopathy, rated as 10-percent 
disabling.  The combined service-connected disability rating 
is 50 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  In 
determining the combined rating, the Board has considered the 
bilateral factor for the lower extremities and the fact that 
the all his disabilities ultimately are rated as one 
disability stemming from a common etiology.  See 38 C.F.R. 
§§ 4.16(a), 4.26.  Consequently, his combined rating of 50 
percent does not currently meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a).    

If, however, a veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).    

Concerning this, there is some competent evidence that the 
veteran is unable to secure and follow a substantially 
gainful occupation due to his service-connected disabilities, 
such that a referral of the TDIU claim for extra-schedular 
consideration is appropriate.  38 C.F.R. § 4.16(b).  
Specifically, the veteran submitted several TDIU applications 
repeatedly indicating that he has not worked since December 
1992.  Most significantly, the June 2006 VA orthopedic 
examiner, who is a Board certified orthopedic surgeon, opined 
that the veteran is unable to return to his previous 
occupation as a Federal Express truck driver due to his 
lumbar spine disability.  He is not suited to work involving 
pushing, pulling, and lifting.  Earlier VA examiner reports 
dated in May 1998 and August 1999 also support this 
conclusion.  However, his vocation rehabilitation folder and 
VA treatment records also document several nonservice-
connected factors affecting his employment such as drug and 
alcohol dependence and psychiatric issues.  In any event, 
here, an extra-schedular evaluation is warranted.          

Entitlement to an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating 
under 38 C.F.R. § 4.16(b), although similar, are based on 
different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is based on the fact that the 
schedular ratings are inadequate to compensate for the 
average impairment of earning capacity due to the veteran's 
disabilities.  Exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, are required.  In contrast, 38 C.F.R. § 4.16(b) 
merely requires a determination that a particular veteran is 
rendered unable to secure or follow a substantially gainful 
occupation by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.   In this case, both 
regulations should be addressed on remand.  

The Board emphasizes it cannot assign an extra-schedular 
evaluation in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Although Floyd dealt only with ratings under § 3.321(b)(1), 
the analysis in that opinion would appear to apply also to 
TDIU ratings under § 4.16(b), in view of that section's 
similar requirement of referral to the Director of VA's 
Compensation and Pension Service and Court precedents 
requiring consideration of § 4.16(b) when the issue is raised 
in an increased-rating case.  See Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993). 

In conclusion, the Board refers the veteran's claim to the 
Under Secretary for Benefits or Director of Compensation and 
Pension Service for an extra-schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Submit the TDIU issue to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under 
38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) is based 
on the fact that the schedular ratings 
are inadequate to compensate for the 
average impairment of earning capacity 
due to the veteran's disabilities.  
Exceptional or unusual circumstances, 
such as frequent hospitalization or 
marked interference with employment, 
are required.  In contrast, 
38 C.F.R. § 4.16(b), merely requires a 
determination that a particular veteran 
is rendered unable to secure or follow 
a substantially gainful occupation by 
reason of his or her service-connected 
disabilities.                   See 
VAOPGCPREC 6-96.  The extra-schedular 
evaluation must address both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b).  In 
addition, the opinion of the June 2006 
VA orthopedic examiner that the veteran 
was no longer able to work as a truck 
driver due to his service-connected 
disabilities should be addressed.  All 
of the veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having 
a bearing on his employability (or lack 
thereof) should be considered.  

2.	If this claim is not granted to the 
veteran's satisfaction, send him and 
his representative a SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


